Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DEATILED ACTION

Notice of Claim Amendments
1.	This official action is issued for latest claim amendments filed on 1/26/2022 that has been entered and made of record.
Response to after Non-Final
2.	Claim 1, 3-5 and 7 are currently amended. No new claims are added. No new matter is added.
Allowable Subject Matter
3.	Claims 1-9 are allowed.

 Following is Examiner's statement of reason for allowance.
 4.	Independent claim 1, 3, 5 and 7 are allowable because prior art fails to 
teach or suggest, either alone or in combination, determining learning apparatus comprising: processing circuitry configured to learn an error correction model by a set of a speech recognition result candidate and a correct text of speech recognition for given audio data, wherein the speech recognition result candidate includes a speech recognition result candidate which is different from the correct text, and the error correction model is a model that receives a word sequence of the speech recognition result candidate as input and outputs an error correction 
5.	Claims 2 and 8 are allowable because prior art fails to teach or suggest either alone or in combination for being supportive of independent claim1 as the learning apparatus of claim 1.
6.	Claims 4 and 9 are allowable because prior art fails to teach or suggest either alone or in combination for being supportive of independent claim3 as the speech recognition rank estimating apparatus of claim 3.
7. 	Claims 6 are allowable because prior art fails to teach or suggest either alone or in combination for being supportive of independent claim 5 as the learning method of claim 5.
8.	The closet prior art of Gary Geunbae Lee (US 2018/0158456) in view of Inchul Song (US 2018/0277143) and in further view of Zhenhyu Zhou (US 2018/0096678) teaches method and apparatus for learning apparatus but further fails to teach determining learning apparatus comprising: processing circuitry configured to learn an error correction model by a set of a speech recognition result candidate and a correct text of speech recognition for given audio data, wherein the speech recognition result candidate includes a speech recognition result candidate which is different from the correct text, and the error correction model is a model that receives a word sequence of the speech recognition result 
9.	Any comments considered necessary by applicant must be submitted no later than the due date of the payment of issue fees to avoid processing delays, any comments should preferable accompany the issue fees. Such submission should be clearly labeled “Comments on the statement for Allowance”.
Conclusion

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHARATKUMAR S SHAH whose telephone number is (571)272-0869. The examiner can normally be reached Monday-Friday 7AM to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490. The fax phone number 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BHARATKUMAR S SHAH/Primary Examiner, Art Unit 2677